       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 1 of 538




WASHAR0000001
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 2 of 538




WASHAR0000002
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 3 of 538




WASHAR0000003
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 4 of 538




WASHAR0000004
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 5 of 538




WASHAR0000005
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 6 of 538




WASHAR0000006
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 7 of 538




WASHAR0000007
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 8 of 538




WASHAR0000008
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 9 of 538




WASHAR0000009
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 10 of 538




WASHAR0000010
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 11 of 538




WASHAR0000011
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 12 of 538




WASHAR0000012
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 13 of 538




WASHAR0000013
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 14 of 538




WASHAR0000014
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 15 of 538




WASHAR0000015
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 16 of 538




WASHAR0000016
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 17 of 538




WASHAR0000017
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 18 of 538




WASHAR0000018
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 19 of 538




WASHAR0000019
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 20 of 538




WASHAR0000020
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 21 of 538




WASHAR0000021
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 22 of 538




WASHAR0000022
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 23 of 538




WASHAR0000023
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 24 of 538




WASHAR0000024
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 25 of 538




WASHAR0000025
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 26 of 538




WASHAR0000026
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 27 of 538




WASHAR0000027
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 28 of 538




WASHAR0000028
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 29 of 538




WASHAR0000029
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 30 of 538




WASHAR0000030
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 31 of 538




WASHAR0000031
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 32 of 538




WASHAR0000032
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 33 of 538




WASHAR0000033
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 34 of 538




WASHAR0000034
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 35 of 538




WASHAR0000035
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 36 of 538




WASHAR0000036
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 37 of 538




WASHAR0000037
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 38 of 538




WASHAR0000038
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 39 of 538




WASHAR0000039
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 40 of 538




WASHAR0000040
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 41 of 538




WASHAR0000041
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 42 of 538




WASHAR0000042
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 43 of 538




WASHAR0000043
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 44 of 538




WASHAR0000044
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 45 of 538




WASHAR0000045
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 46 of 538




WASHAR0000046
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 47 of 538




WASHAR0000047
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 48 of 538




WASHAR0000048
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 49 of 538




WASHAR0000049
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 50 of 538




WASHAR0000050
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 51 of 538




WASHAR0000051
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 52 of 538




WASHAR0000052
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 53 of 538




WASHAR0000053
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 54 of 538




WASHAR0000054
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 55 of 538




WASHAR0000055
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 56 of 538




WASHAR0000056
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 57 of 538




WASHAR0000057
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 58 of 538




WASHAR0000058
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 59 of 538




WASHAR0000059
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 60 of 538




WASHAR0000060
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 61 of 538




WASHAR0000061
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 62 of 538




WASHAR0000062
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 63 of 538




WASHAR0000063
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 64 of 538




WASHAR0000064
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 65 of 538




WASHAR0000065
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 66 of 538




WASHAR0000066
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 67 of 538




WASHAR0000067
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 68 of 538




WASHAR0000068
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 69 of 538




WASHAR0000069
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 70 of 538




WASHAR0000070
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 71 of 538




WASHAR0000071
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 72 of 538




WASHAR0000072
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 73 of 538




WASHAR0000073
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 74 of 538




WASHAR0000074
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 75 of 538




WASHAR0000075
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 76 of 538




WASHAR0000076
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 77 of 538




WASHAR0000077
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 78 of 538




WASHAR0000078
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 79 of 538




WASHAR0000079
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 80 of 538




WASHAR0000080
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 81 of 538




WASHAR0000081
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 82 of 538




WASHAR0000082
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 83 of 538




WASHAR0000083
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 84 of 538




WASHAR0000084
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 85 of 538




WASHAR0000085
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 86 of 538




WASHAR0000086
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 87 of 538




WASHAR0000087
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 88 of 538




WASHAR0000088
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 89 of 538




WASHAR0000089
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 90 of 538




WASHAR0000090
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 91 of 538




WASHAR0000091
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 92 of 538




WASHAR0000092
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 93 of 538




WASHAR0000093
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 94 of 538




WASHAR0000094
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 95 of 538




WASHAR0000095
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 96 of 538




WASHAR0000096
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 97 of 538




WASHAR0000097
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 98 of 538




WASHAR0000098
       Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 99 of 538




WASHAR0000099
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 100 of 538




WASHAR0000100
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 101 of 538




WASHAR0000101
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 102 of 538




WASHAR0000102
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 103 of 538




WASHAR0000103
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 104 of 538




WASHAR0000104
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 105 of 538




WASHAR0000105
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 106 of 538




WASHAR0000106
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 107 of 538




WASHAR0000107
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 108 of 538




WASHAR0000108
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 109 of 538




WASHAR0000109
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 110 of 538




WASHAR0000110
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 111 of 538




WASHAR0000111
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 112 of 538




WASHAR0000112
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 113 of 538




WASHAR0000113
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 114 of 538




WASHAR0000114
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 115 of 538




WASHAR0000115
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 116 of 538




WASHAR0000116
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 117 of 538




WASHAR0000117
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 118 of 538




WASHAR0000118
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 119 of 538




WASHAR0000119
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 120 of 538




WASHAR0000120
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 121 of 538




WASHAR0000121
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 122 of 538




WASHAR0000122
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 123 of 538




WASHAR0000123
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 124 of 538




WASHAR0000124
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 125 of 538




WASHAR0000125
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 126 of 538




WASHAR0000126
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 127 of 538




WASHAR0000127
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 128 of 538




WASHAR0000128
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 129 of 538




WASHAR0000129
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 130 of 538




WASHAR0000130
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 131 of 538




WASHAR0000131
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 132 of 538




WASHAR0000132
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 133 of 538




WASHAR0000133
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 134 of 538




WASHAR0000134
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 135 of 538




WASHAR0000135
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 136 of 538




WASHAR0000136
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 137 of 538




WASHAR0000137
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 138 of 538




WASHAR0000138
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 139 of 538




WASHAR0000139
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 140 of 538




WASHAR0000140
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 141 of 538




WASHAR0000141
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 142 of 538




WASHAR0000142
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 143 of 538




WASHAR0000143
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 144 of 538




WASHAR0000144
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 145 of 538




WASHAR0000145
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 146 of 538




WASHAR0000146
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 147 of 538




WASHAR0000147
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 148 of 538




WASHAR0000148
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 149 of 538




WASHAR0000149
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 150 of 538




WASHAR0000150
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 151 of 538




WASHAR0000151
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 152 of 538




WASHAR0000152
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 153 of 538




WASHAR0000153
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 154 of 538




WASHAR0000154
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 155 of 538




WASHAR0000155
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 156 of 538




WASHAR0000156
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 157 of 538




WASHAR0000157
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 158 of 538




WASHAR0000158
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 159 of 538




WASHAR0000159
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 160 of 538




WASHAR0000160
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 161 of 538




WASHAR0000161
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 162 of 538




WASHAR0000162
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 163 of 538




WASHAR0000163
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 164 of 538




WASHAR0000164
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 165 of 538




WASHAR0000165
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 166 of 538




WASHAR0000166
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 167 of 538




WASHAR0000167
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 168 of 538




WASHAR0000168
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 169 of 538




WASHAR0000169
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 170 of 538




WASHAR0000170
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 171 of 538




WASHAR0000171
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 172 of 538




WASHAR0000172
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 173 of 538




WASHAR0000173
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 174 of 538




WASHAR0000174
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 175 of 538




WASHAR0000175
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 176 of 538




WASHAR0000176
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 177 of 538




WASHAR0000177
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 178 of 538




WASHAR0000178
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 179 of 538




WASHAR0000179
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 180 of 538




WASHAR0000180
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 181 of 538




WASHAR0000181
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 182 of 538




WASHAR0000182
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 183 of 538




WASHAR0000183
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 184 of 538




WASHAR0000184
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 185 of 538




WASHAR0000185
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 186 of 538




WASHAR0000186
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 187 of 538




WASHAR0000187
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 188 of 538




WASHAR0000188
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 189 of 538




WASHAR0000189
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 190 of 538




WASHAR0000190
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 191 of 538




WASHAR0000191
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 192 of 538




WASHAR0000192
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 193 of 538




WASHAR0000193
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 194 of 538




WASHAR0000194
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 195 of 538




WASHAR0000195
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 196 of 538




WASHAR0000196
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 197 of 538




WASHAR0000197
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 198 of 538




WASHAR0000198
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 199 of 538




WASHAR0000199
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 200 of 538




WASHAR0000200
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 201 of 538




WASHAR0000201
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 202 of 538




WASHAR0000202
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 203 of 538




WASHAR0000203
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 204 of 538




WASHAR0000204
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 205 of 538




WASHAR0000205
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 206 of 538




WASHAR0000206
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 207 of 538




WASHAR0000207
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 208 of 538




WASHAR0000208
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 209 of 538




WASHAR0000209
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 210 of 538




WASHAR0000210
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 211 of 538




WASHAR0000211
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 212 of 538




WASHAR0000212
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 213 of 538




WASHAR0000213
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 214 of 538




WASHAR0000214
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 215 of 538




WASHAR0000215
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 216 of 538




WASHAR0000216
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 217 of 538




WASHAR0000217
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 218 of 538




WASHAR0000218
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 219 of 538




WASHAR0000219
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 220 of 538




WASHAR0000220
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 221 of 538




WASHAR0000221
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 222 of 538




WASHAR0000222
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 223 of 538




WASHAR0000223
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 224 of 538




WASHAR0000224
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 225 of 538




WASHAR0000225
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 226 of 538




WASHAR0000226
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 227 of 538




WASHAR0000227
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 228 of 538




WASHAR0000228
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 229 of 538




WASHAR0000229
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 230 of 538




WASHAR0000230
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 231 of 538




WASHAR0000231
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 232 of 538




WASHAR0000232
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 233 of 538




WASHAR0000233
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 234 of 538




WASHAR0000234
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 235 of 538




WASHAR0000235
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 236 of 538




WASHAR0000236
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 237 of 538




WASHAR0000237
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 238 of 538




WASHAR0000252
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 239 of 538




WASHAR0000253
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 240 of 538




WASHAR0000254
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 241 of 538




WASHAR0000255
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 242 of 538




WASHAR0000256
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 243 of 538




WASHAR0000257
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 244 of 538




WASHAR0000258
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 245 of 538




WASHAR0000259
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 246 of 538




WASHAR0000260
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 247 of 538




WASHAR0000261
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 248 of 538




WASHAR0000262
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 249 of 538




WASHAR0000263
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 250 of 538




WASHAR0000264
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 251 of 538




WASHAR0000265
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 252 of 538




WASHAR0000266
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 253 of 538




WASHAR0000267
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 254 of 538




WASHAR0000268
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 255 of 538




WASHAR0000269
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 256 of 538




WASHAR0000270
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 257 of 538




WASHAR0000271
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 258 of 538




WASHAR0000272
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 259 of 538




WASHAR0000273
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 260 of 538




WASHAR0000274
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 261 of 538




WASHAR0000275
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 262 of 538




WASHAR0000276
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 263 of 538




WASHAR0000277
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 264 of 538




WASHAR0000278
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 265 of 538




WASHAR0000279
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 266 of 538




WASHAR0000280
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 267 of 538




WASHAR0000281
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 268 of 538




WASHAR0000282
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 269 of 538




WASHAR0000283
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 270 of 538




WASHAR0000284
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 271 of 538




WASHAR0000285
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 272 of 538




WASHAR0000286
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 273 of 538




WASHAR0000287
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 274 of 538




WASHAR0000288
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 275 of 538




WASHAR0000289
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 276 of 538




WASHAR0000290
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 277 of 538




WASHAR0000291
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 278 of 538




WASHAR0000292
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 279 of 538




WASHAR0000293
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 280 of 538




WASHAR0000294
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 281 of 538




WASHAR0000295
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 282 of 538




WASHAR0000296
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 283 of 538




WASHAR0000297
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 284 of 538




WASHAR0000298
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 285 of 538




WASHAR0000299
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 286 of 538




WASHAR0000300
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 287 of 538




WASHAR0000301
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 288 of 538




WASHAR0000302
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 289 of 538




WASHAR0000303
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 290 of 538




WASHAR0000304
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 291 of 538




WASHAR0000305
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 292 of 538




WASHAR0000306
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 293 of 538




WASHAR0000307
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 294 of 538




WASHAR0000308
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 295 of 538




WASHAR0000309
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 296 of 538




WASHAR0000310
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 297 of 538




WASHAR0000311
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 298 of 538




WASHAR0000312
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 299 of 538




WASHAR0000313
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 300 of 538




WASHAR0000314
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 301 of 538




WASHAR0000315
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 302 of 538




WASHAR0000316
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 303 of 538




WASHAR0000317
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 304 of 538




WASHAR0000318
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 305 of 538




WASHAR0000319
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 306 of 538




WASHAR0000320
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 307 of 538




WASHAR0000321
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 308 of 538




WASHAR0000322
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 309 of 538




WASHAR0000323
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 310 of 538




WASHAR0000324
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 311 of 538




WASHAR0000325
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 312 of 538




WASHAR0000326
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 313 of 538




WASHAR0000327
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 314 of 538




WASHAR0000328
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 315 of 538




WASHAR0000329
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 316 of 538




WASHAR0000330
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 317 of 538




WASHAR0000331
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 318 of 538




WASHAR0000332
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 319 of 538




WASHAR0000333
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 320 of 538




WASHAR0000334
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 321 of 538




WASHAR0000335
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 322 of 538




WASHAR0000336
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 323 of 538




WASHAR0000337
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 324 of 538




WASHAR0000338
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 325 of 538




WASHAR0000339
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 326 of 538




WASHAR0000340
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 327 of 538




WASHAR0000341
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 328 of 538




WASHAR0000342
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 329 of 538




WASHAR0000343
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 330 of 538




WASHAR0000344
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 331 of 538




WASHAR0000345
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 332 of 538




WASHAR0000346
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 333 of 538




WASHAR0000347
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 334 of 538




WASHAR0000348
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 335 of 538




WASHAR0000349
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 336 of 538




WASHAR0000350
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 337 of 538




WASHAR0000351
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 338 of 538




WASHAR0000352
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 339 of 538




WASHAR0000353
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 340 of 538




WASHAR0000354
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 341 of 538




WASHAR0000355
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 342 of 538




WASHAR0000356
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 343 of 538




WASHAR0000357
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 344 of 538




WASHAR0000358
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 345 of 538




WASHAR0000359
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 346 of 538




WASHAR0000360
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 347 of 538




WASHAR0000361
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 348 of 538




WASHAR0000362
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 349 of 538




WASHAR0000363
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 350 of 538




WASHAR0000364
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 351 of 538




WASHAR0000365
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 352 of 538




WASHAR0000366
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 353 of 538




WASHAR0000367
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 354 of 538




WASHAR0000368
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 355 of 538




WASHAR0000369
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 356 of 538




WASHAR0000370
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 357 of 538




WASHAR0000371
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 358 of 538




WASHAR0000372
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 359 of 538




WASHAR0000373
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 360 of 538




WASHAR0000374
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 361 of 538




WASHAR0000375
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 362 of 538




WASHAR0000376
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 363 of 538




WASHAR0000377
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 364 of 538




WASHAR0000378
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 365 of 538




WASHAR0000388
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 366 of 538




WASHAR0000389
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 367 of 538




WASHAR0000390
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 368 of 538




WASHAR0000391
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 369 of 538




WASHAR0000392
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 370 of 538




WASHAR0000393
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 371 of 538




WASHAR0000394
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 372 of 538




WASHAR0000395
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 373 of 538




WASHAR0000396
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 374 of 538




WASHAR0000397
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 375 of 538




WASHAR0000398
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 376 of 538




WASHAR0000399
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 377 of 538




WASHAR0000400
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 378 of 538




WASHAR0000401
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 379 of 538




WASHAR0000402
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 380 of 538




WASHAR0000403
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 381 of 538




WASHAR0000404
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 382 of 538




WASHAR0000405
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 383 of 538




WASHAR0000406
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 384 of 538




WASHAR0000407
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 385 of 538




WASHAR0000408
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 386 of 538




WASHAR0000409
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 387 of 538




WASHAR0000410
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 388 of 538




WASHAR0000411
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 389 of 538




WASHAR0000412
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 390 of 538




WASHAR0000413
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 391 of 538




WASHAR0000414
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 392 of 538




WASHAR0000415
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 393 of 538




WASHAR0000416
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 394 of 538




WASHAR0000417
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 395 of 538




WASHAR0000418
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 396 of 538




WASHAR0000419
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 397 of 538




WASHAR0000420
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 398 of 538




WASHAR0000421
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 399 of 538




WASHAR0000422
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 400 of 538




WASHAR0000423
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 401 of 538




WASHAR0000424
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 402 of 538




WASHAR0000425
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 403 of 538




WASHAR0000426
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 404 of 538




WASHAR0000427
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 405 of 538




WASHAR0000428
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 406 of 538




WASHAR0000429
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 407 of 538




WASHAR0000430
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 408 of 538




WASHAR0000431
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 409 of 538




WASHAR0000432
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 410 of 538




WASHAR0000433
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 411 of 538




WASHAR0000434
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 412 of 538




WASHAR0000435
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 413 of 538




WASHAR0000436
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 414 of 538




WASHAR0000437
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 415 of 538




WASHAR0000438
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 416 of 538




WASHAR0000439
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 417 of 538




WASHAR0000440
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 418 of 538




WASHAR0000441
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 419 of 538




WASHAR0000442
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 420 of 538




WASHAR0000443
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 421 of 538




WASHAR0000444
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 422 of 538




WASHAR0000445
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 423 of 538




WASHAR0000446
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 424 of 538




WASHAR0000447
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 425 of 538




WASHAR0000448
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 426 of 538




WASHAR0000449
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 427 of 538




WASHAR0000450
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 428 of 538




WASHAR0000451
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 429 of 538




WASHAR0000452
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 430 of 538




WASHAR0000453
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 431 of 538




WASHAR0000454
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 432 of 538




WASHAR0000455
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 433 of 538




WASHAR0000456
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 434 of 538




WASHAR0000457
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 435 of 538




WASHAR0000458
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 436 of 538




WASHAR0000459
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 437 of 538




WASHAR0000460
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 438 of 538




WASHAR0000461
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 439 of 538




WASHAR0000462
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 440 of 538




WASHAR0000463
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 441 of 538




WASHAR0000464
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 442 of 538




WASHAR0000465
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 443 of 538




WASHAR0000466
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 444 of 538




WASHAR0000467
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 445 of 538




WASHAR0000468
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 446 of 538




WASHAR0000469
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 447 of 538




WASHAR0000470
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 448 of 538




WASHAR0000471
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 449 of 538




WASHAR0000472
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 450 of 538




WASHAR0000473
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 451 of 538




WASHAR0000474
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 452 of 538




WASHAR0000475
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 453 of 538




WASHAR0000476
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 454 of 538




WASHAR0000477
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 455 of 538




WASHAR0000478
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 456 of 538




WASHAR0000479
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 457 of 538




WASHAR0000480
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 458 of 538




WASHAR0000481
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 459 of 538




WASHAR0000482
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 460 of 538




WASHAR0000483
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 461 of 538




WASHAR0000484
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 462 of 538




WASHAR0000485
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 463 of 538




WASHAR0000486
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 464 of 538




WASHAR0000487
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 465 of 538




WASHAR0000488
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 466 of 538




WASHAR0000489
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 467 of 538




WASHAR0000490
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 468 of 538




WASHAR0000491
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 469 of 538




WASHAR0000492
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 470 of 538




WASHAR0000493
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 471 of 538




WASHAR0000494
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 472 of 538




WASHAR0000495
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 473 of 538




WASHAR0000496
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 474 of 538




WASHAR0000497
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 475 of 538




WASHAR0000498
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 476 of 538




WASHAR0000499
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 477 of 538




WASHAR0000500
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 478 of 538




WASHAR0000501
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 479 of 538




WASHAR0000502
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 480 of 538




WASHAR0000503
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 481 of 538




WASHAR0000504
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 482 of 538




WASHAR0000505
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 483 of 538




WASHAR0000506
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 484 of 538




WASHAR0000507
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 485 of 538




WASHAR0000508
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 486 of 538




WASHAR0000509
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 487 of 538




WASHAR0000510
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 488 of 538




WASHAR0000511
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 489 of 538




WASHAR0000512
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 490 of 538




WASHAR0000513
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 491 of 538




WASHAR0000514
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 492 of 538




WASHAR0000515
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 493 of 538




WASHAR0000516
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 494 of 538




WASHAR0000517
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 495 of 538




WASHAR0000518
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 496 of 538




WASHAR0000519
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 497 of 538




WASHAR0000520
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 498 of 538




WASHAR0000521
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 499 of 538




WASHAR0000522
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 500 of 538




WASHAR0000523
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 501 of 538




WASHAR0000524
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 502 of 538




WASHAR0000525
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 503 of 538




WASHAR0000526
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 504 of 538




WASHAR0000527
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 505 of 538




WASHAR0000528
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 506 of 538




WASHAR0000529
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 507 of 538




WASHAR0000530
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 508 of 538




WASHAR0000531
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 509 of 538




WASHAR0000532
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 510 of 538




WASHAR0000533
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 511 of 538




WASHAR0000534
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 512 of 538




WASHAR0000535
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 513 of 538




WASHAR0000536
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 514 of 538




WASHAR0000537
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 515 of 538




WASHAR0000538
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 516 of 538




WASHAR0000539
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 517 of 538




WASHAR0000540
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 518 of 538




WASHAR0000541
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 519 of 538




WASHAR0000542
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 520 of 538




WASHAR0000543
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 521 of 538




WASHAR0000544
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 522 of 538




WASHAR0000545
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 523 of 538




WASHAR0000546
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 524 of 538




WASHAR0000547
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 525 of 538




WASHAR0000548
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 526 of 538




WASHAR0000549
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 527 of 538




WASHAR0000550
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 528 of 538




WASHAR0000551
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 529 of 538




WASHAR0000552
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 530 of 538




WASHAR0000553
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 531 of 538




WASHAR0000554
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 532 of 538




WASHAR0000555
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 533 of 538




WASHAR0000556
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 534 of 538




WASHAR0000557
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 535 of 538




WASHAR0000558
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 536 of 538




WASHAR0000559
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 537 of 538




WASHAR0000560
      Case 2:20-cv-00111-RAJ Document 107-1 Filed 09/23/20 Page 538 of 538




WASHAR0000561
